        Case 4:20-cv-00006 Document 1 Filed on 01/02/20 in TXSD Page 1 of 5



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

CIRILO SILVA,                                            §
                                                         §
         Plaintiff,                                      §
                                                         §
V.                                                       §        CIVIL ACTION NO. ________________
                                                         §
FIRST COMMUNITY INSURANCE                                §
COMPANY,                                                 §
                                                         §
         Defendant.                                      §

               DEFENDANT FIRST COMMUNITY INSURANCE COMPANY’S
                             NOTICE OF REMOVAL

        Defendant First Community Insurance Company (“Defendant”) files this Notice of

Removal and respectfully shows the following:

                                                    I.
                                               BACKGROUND

        1.1      On August 21, 2019, Plaintiff Cirilo Silva (“Plaintiff”) filed this lawsuit in Harris

County, Texas, against Defendant.

        1.2      Plaintiff served Defendant with a copy of the Petition on or about December 2,

2019.

        1.3      Defendant timely filed its original answer on December 20, 2019.

        1.4      Defendant files this notice of removal within 30 days of receiving Plaintiff’s

initial pleading. See 28 U.S.C. § 1446(b). In addition, this Notice of Removal is being filed

within one year of the commencement of this action. See id.

        1.5      As required by Local Rule 81 and 28 U.S.C. § 1446(a), simultaneously with the

filing of this Notice of Removal, attached hereto as Exhibit A is the Index of Matters Being

Filed, Exhibit B is the state court’s Docket Sheet, Exhibit C is Plaintiff’s Original Petition,


Defendant First Community Insurance Company’s Notice of Removal                                 Page 1

7569115v2
09613.088
       Case 4:20-cv-00006 Document 1 Filed on 01/02/20 in TXSD Page 2 of 5



Request for Disclosures, Request for Production, Interrogatories, Request for Admissions and

Jury Demand; Exhibit D is a copy of the Citation; Exhibit E is the Return of Service Receipt;

and Exhibit F is Defendant First Community Insurance Company’s Original Answer and

Affirmative Defenses. Additionally, a List of Parties and Counsel is attached as Exhibit G. A

copy of this Notice is also being filed with the state court and served upon the Plaintiff.

        1.6      Venue is proper in this Court under 28 U.S.C. § 1441(a) because this district and

division embrace Harris County, Texas, the place where the removed action has been pending.

                                                  II.
                                          BASIS FOR REMOVAL

        2.1      Removal is proper based on diversity of citizenship under 28 U.S.C. §§ 1332(a),

1441(a) and 1446. This is a civil action between citizens of different states, and the amount in

controversy exceeds the sum of $75,000.00, exclusive of interest and costs.

A.      The Proper Parties Are Of Diverse Citizenship

        2.2      Plaintiff is and was at the time the lawsuit was filed, a resident and citizen of

Texas. See Pl.’s Orig. Pet. at ¶ 4.

        2.3      Both at the time the lawsuit was originally filed, and at the time of removal,

Defendant was a corporation incorporated in the State of Florida with its principal place of business

in Saint Petersburg, Florida. Accordingly, Defendant is a citizen of the State of Florida.

        2.4      Because Plaintiff is a citizen of Texas and Defendant is not a citizen of Texas,

complete diversity of citizenship exists among the parties.

B.      The Amount in Controversy Exceeds $75,000.00

        2.5      This is a civil action in which the amount in controversy exceeds the jurisdictional

limits of $75,000.00. In determining the amount in controversy, the Court may consider,

“penalties, statutory damages, and punitive damages.” St Paul Reinsurance Co, Ltd v Greenberg,


Defendant First Community Insurance Company’s Notice of Removal                                Page 2

7569115v2
09613.088
       Case 4:20-cv-00006 Document 1 Filed on 01/02/20 in TXSD Page 3 of 5



134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v State Farm Lloyds, No. 3:98-CV-1288-G, 1999

WL 151667, at *2-3 (N.D. Tex. 1999) (finding sufficient amount in controversy in plaintiff's

case against the insurer for breach of contract, bad faith, violations of the Texas Insurance Code

and Texas Deceptive Trade Practices Act and mental anguish).

        2.6      Plaintiff alleges that Defendant breached its contract with Plaintiff and violated

Chapters 541 and 542 of the Texas Insurance Code. See Pl.’s Orig. Pet. at ¶¶ 18-25. She seeks to

recover actual damages, statutory penalties, exemplary damages, treble damages, pre- and post-

judgment interest, and attorneys’ fees and costs. Id. at ¶ 32. Additionally, Plaintiff’s Original

Petition alleges that “Plaintiff seeks monetary relief under $100,000.00”. Id. at ¶ 2. In an

improper attempt to circumvent federal diversity jurisdiction, the Petition claims that Plaintiff

seeks a maximum amount of $74,000. Id. However, no binding stipulation was provided. See id.

Therefore, the total amount in controversy exceeds $75,000. See, e.g., Martinez v. Liberty Ins.

Corp., No. CV H-19-3956, 2019 WL 6894497, at *3 (S.D. Tex. Dec. 18, 2019) (denying a

motion to remand brought by the same counsel in this case based on the same amount in

controversy allegations as this case).

                                              III.
                                     CONCLUSION AND PRAYER

        3.1      Accordingly, all requirements are met for removal under 28 U.S.C. §§ 1332 and

1441. Defendant hereby removes this case to this Court for trial and determination.

                                                     Respectfully submitted,

                                                     /s/ Christopher H. Avery
                                                     Christopher H. Avery, Attorney-In-Charge
                                                     State Bar No. 24069321
                                                     Southern District No. 1048590
                                                     cavery@thompsoncoe.com

                                                     THOMPSON, COE, COUSINS & IRONS, L. L. P.


Defendant First Community Insurance Company’s Notice of Removal                                 Page 3

7569115v2
09613.088
       Case 4:20-cv-00006 Document 1 Filed on 01/02/20 in TXSD Page 4 of 5



                                                     One Riverway, Suite 1400
                                                     Houston, Texas 77056
                                                     Telephone:   (713) 403-8210
                                                     Fax:         (713) 403-8299

                                                     And

                                                     Matthew J. Kolodoski
                                                     State Bar No. 24081963
                                                     Southern District No. 3137695
                                                     mkolodoski@thompsoncoe.com

                                                     THOMPSON, COE, COUSINS & IRONS, L. L. P.
                                                     700 North Pearl Street, 25th Floor
                                                     Dallas, Texas 75201
                                                     Telephone:     (214) 871-8200
                                                     Fax:           (214) 871-8209

                                                     ATTORNEYS FOR FIRST COMMUNITY
                                                     INSURANCE COMPANY




Defendant First Community Insurance Company’s Notice of Removal                                 Page 4

7569115v2
09613.088
       Case 4:20-cv-00006 Document 1 Filed on 01/02/20 in TXSD Page 5 of 5



                                      CERTIFICATE OF SERVICE

        This is to certify that on January 2, 2020, a true and correct copy of the foregoing was
delivered to the following counsel of record in accordance with the Federal Rules of Civil
Procedure:

        Anthony G. Buzbee
        Christopher J. Leavitt
        THE BUZBEE LAW FIRM
        JPMorgan Chase Tower 600
        Travis Street, Suite 7300
        Houston, Texas 77002
        tbuzbee@txattorneys.com
        cleavitt@txattorneys.com

        AND

        Stephen R. Walker
        Gregory J. Finney
        Juan A. Solis
        LAW OFFICES OF MANUEL SOLIS, PC
        6657 Navigation Blvd.
        Houston, TX 77011
        swalker@manuelsolis.com
        gfinney@manuelsolis.com
        jusolis@manuelsolis.com
        Counsel for Plaintiff Cirilo Silva

                                                     /s/ Matthew J. Kolodoski
                                                     Matthew J. Kolodoski




Defendant First Community Insurance Company’s Notice of Removal                           Page 5

7569115v2
09613.088
